Citation Nr: 0201910	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  98-06 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to service connection for the residuals of 
rheumatic fever, claimed as heart disease.

2.  Entitlement to service connection for residuals of 
rheumatic fever, claimed as arthritis.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from September 1952 until 
January 1956.

By a decision dated in September 1996, the RO denied service 
connection for rheumatic heart disease as a residual of 
rheumatic fever.  The veteran was notified of this action but 
did not file a timely appeal.  This determination is final.  
See 38 C.F.R. § 20.1103 (2001).  

The current appeal came, in part, before the Department of 
Veterans Affairs (VA) Board of Veterans' Appeals (Board) from 
a November 1997 rating decision of the Jackson, Mississippi 
Regional Office (RO) which denied service connection for 
rheumatic heart disease as a residual of rheumatic fever, and 
service connection for arthritis, prostate problems, nerves, 
and an eye condition as secondary to rheumatic fever.  At 
that time, the Board noted that the RO adjudicated the former 
issue as an original claim, and did not properly address 
finality which had attached during the interim.  Pursuant to 
Board remand of April 1999, the issue was rephrased as 
whether new and material evidence had been received to reopen 
the claim for residuals of rheumatic fever, claimed as heart 
disease, arthritis, prostate gland, eye and nervous 
disorders.  In a supplemental statement of the case dated in 
October 2000, the RO reopened the claim.  The Board will do 
likewise, leading to the characterization of the issues on 
the title page.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  It is noted that the RO then went on and 
considered the matter on the merits, and the board will do 
likewise.

Thereafter, the veteran wrote in February 2001 that he no 
longer desired to pursue the issues of entitlement to service 
connection for prostate, nervous, and eye disorders as 
residuals of rheumatic fever.  Therefore, those issues have 
been withdrawn from appellate consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal with respect to the 
claim for service connection for residuals of rheumatic 
fever, claimed as arthritis or heart disease, have been 
obtained.  Evidence received since the RO decision of 
September 1996 was not previously on file and is so 
significant that it must be considered with all the evidence 
on file.

2.  Arthritis was not shown in service, nor within one year 
thereof, and there is no competent evidence of record linking 
it to rheumatic fever in service.

3.  Residuals of rheumatic fever manifested as heart disease 
was not shown in service, was not shown within 1 year of 
separation from service, and is not shown to be due to any 
rheumatic fever in service.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1996 rating action 
is new and material and the claim for service connection is 
reopened.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.156 
(2001).

2.  Arthritis as a residual of rheumatic fever was not 
incurred in or aggravated by service, nor may arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

3.  Heart disease as a residual of rheumatic fever was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board previously characterized 
the issue in terms of new and material evidence.  The RO 
reopened the claim and considered it on the merits.  The 
Board agrees.  It is the conclusion of the Board that the 
evidence issued since the September 1996 rating decision is 
new and material and the claim is reopened.  As such 
consideration can proceed to the merits without prejudice to 
the veteran, as the RO did so and provided appropriate 
notice.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran contends that he now has generalized arthritis as 
the result of a bout of rheumatic fever during active duty 
for which service connection is warranted.  It is likewise 
contended that he had rheumatic fever in service and now has 
rheumatic heart disease as a result thereof.

At the outset, the Board points out that the provisions of 
the Veterans Claims Assistance Act of 2000, (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001); together with its implementing regulations 
published at 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) have been considered. This law redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Accordingly, the VCAA is applicable to 
this case.

It is found, however, that the new law does not preclude the 
Board from proceeding to an adjudication of the veteran's 
claim of service connection for arthritis or heart disease as 
residuals of rheumatic fever because it is found that the 
requirements of the new law have been adequately complied 
with as to this matter.  The Board notes that voluminous 
medical evidence and authority have been associated with the 
claims folder, and the veteran was afforded a comprehensive 
VA examination of the joints with an opinion in June 2001.  A 
March 1998 statement of the case, as well as supplemental 
statements of the case dated in September 1998, October 2000 
and July 2001 notified him of the information and evidence 
necessary to substantiate his claims.  The case was remanded 
for further development of the evidence in April 1999 and the 
veteran was specifically informed of the notice and duty to 
assist provisions of the VCAA in correspondence dated in May 
2001.  The Board observes that the veteran has not identified 
any other pertinent information which might have some bearing 
on his claim in this regard.  Thus, it is found that the 
appellant and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
the claim.  Under the circumstances, the Board is of the 
opinion that a remand for further development would serve no 
useful purpose.  VA has satisfied its duty to notify and to 
assist the veteran as to this issue, and further development 
and expending of VA's resources is not warranted.  See Soyini 
v. Derwinski, 1Vet. App. 540, 546 (1991).  Therefore, it is 
concluded that adjudication of this issue, without referral 
to the RO for additional consideration under the new law, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and arthritis or cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§ § 3.307, 3.309.

Factual background

The service medical records show that the veteran was 
admitted in January 1953 with complaints of a sore and 
swollen right knee.  He rendered a recent history of sitting 
in a movie theater at the end of December 1952 and noting an 
aching soreness in all of his joints.  He stated that about a 
week prior to that, he had had a bad cold for which an 
antibiotic had been administered, but that he had 
subsequently developed a sore throat.  The appellant related 
that his joint pain had resolved with the exception of the 
left knee which became sore, swollen and hot.  An initial 
diagnosis of arthritis of the left knee, cause unknown was 
rendered.  An X-ray of the left knee performed in January 
1953 showed no evidence of arthritic changes.  During the 
course of a lengthy period of hospitalization, the veteran 
underwent extensive diagnostic testing and an extended course 
of antibiotics whereupon he became asymptomatic except for 
bilateral heel pain in March 1953 which was felt to be 
consistent with foot strain common to persons getting up 
after prolonged bed rest.  In April 1953, it was recorded 
that the diagnosis of arthritis was changed to rheumatic 
fever, active, with heart involvement, and it was noted that 
the correction was effected on the basis of error.  The 
veteran was returned to full duty in April 1953 in an 
ambulatory status.  No reference to the joints was recorded 
at that time.  Upon examination in January 1956 for 
separation from active duty, the lower extremities, spine and 
musculoskeletal system were evaluated as normal.  Blood 
pressure was 120/70.  The clinical evaluation of the lungs, 
chest, and heart was reported to be normal.

The post service record includes private clinical records 
dating from 1981 in which it was noted that the veteran had 
degenerative arthritic changes of the thoracic spine in 
September 1988.  VA outpatient records show that in February 
1997, while being monitored for blood pressure, the appellant 
was noted to have degenerative joint disease.  When seen in 
August 1997, it was recorded that he complained of increased 
right hip pain with limitation in mobility of two weeks' 
duration.  It was felt there was a question of arthritis.  X-
rays were ordered.

Other records on file dated from 1981 reveal work-ups and 
diagnostic procedures for heart related symptoms.  Symptoms 
included complaints of chest pain, shortness of breath, and 
palpations.  In March 1993, an electrocardiogram (EKG) 
reported no acute changes.  An August EKG was also said to be 
normal, although the appellant had complaints of angina.  
Echocardiograms (ECG) were done in August and October 1997.  
The one in August 1997 was said to be normal.  There were 
some changes in the one done in October, when compared with 
the one in August.

When examined for VA purposes in September 1996, it was noted 
that he had a history of high blood pressure for the past 
four years.  It was reported that there had been no 
continuation of any cardiac involvement since service until 
he started with the symptoms noted above in 1981.  Overall, 
it was noted that the veteran had a history of rheumatic 
fever with heart involvement, without continuation of any 
symptoms since then.  Various work-ups had revealed coronary 
artery disease with no significant lesions.  There was 
reportedly mild regurgitation of the mitral valve and 
tricuspid with a mild aortic insufficiency without specific 
lesions described in the valve through the ECG.  He was also 
noted to have mild dilation of his left ventricle with mild 
diffuse left ventricular hypokinesia with history of high 
blood pressure.

The veteran was afforded a VA examination for compensation 
and pension purposes in June 2001.  The examiner stated that 
the claims folder was reviewed.  History was noted to the 
effect that the veteran had experienced pain in numerous 
joints and was hospitalized with painful swollen joints and 
an elevated sedimentation rate during service, which 
eventually returned to normal during the course of his 
hospitalization.  It was noted that rheumatic fever was 
diagnosed in service.  

On current examination, the veteran complained of swollen 
knees and elbows, and stated that he had arthritis in his 
hands, lower back, shoulders, and neck.  He indicated that 
painful symptoms had begun approximately 10 years before, and 
had increased in severity over the course of that time.  A 
physical examination, and diagnostic and laboratory studies 
were performed.  The examiner rendered an opinion that the 
veteran primarily had osteoarthritis of the hands and 
degenerative joint disease in the lumbar spine and large 
joints of the lower extremitas.  It was opined that it seemed 
unlikely that the rheumatic fever contributed to his 
arthritis since he did not have any symptoms during the long 
interval from 1953 until 1997.  The examiner reiterated that 
it was unlikely that rheumatic fever caused the arthritis 
from which the appellant currently suffered.  

During the current examination it was noted that he had the 
aforementioned history of cardiovascular symptoms during the 
1980's and 1990's.  There was noted to be a cardiology note 
indicating, in early 1991, a negative angiogram and an 
essentially normal ECG.  Other findings from medical records 
were reviewed.  On physical examination, the lungs were 
clear.  The cardiac exam showed an irregular rhythm.  There 
were no murmurs, rubs, or gallops.  While the veteran had 
been described as having a diastolic murmur in the past, it 
could not be found on this examination.  

In conclusion the examiner noted that one of the 
complications of rheumatic fever could be deformity of the 
aortic and mitral valves, and that the ECG of 1997, seemed to 
indicate that the veteran had, at that time, sclerosis of the 
aortic valve.  It was noted, however, that during the 45 
intervening years there was no evidence of any kind of 
cardiac problem related to aortic valve disease.  In fact, it 
was reported that studies at the Baptist Hospital in Memphis 
were reportedly normal.  These reports were by history and 
not of record.  These studies being normal in the early 
1990's would be significant.  A finding of a normal 
arteriogram and normal ECG would argue that in the early 
1990's these lesions were not present.

Additional evidence submitted during the course of the appeal 
included medical authority from several sources pertaining to 
the course and effects of rheumatic fever (RF).  In an 
article authored by Adnan S. Dajani, Rheumatic Fever, it was 
noted that "[p]olyarthritis is the most common major 
manifestation of RF...and involves larger joints (knees, 
ankles, elbows and wrists)."  The author went on to say that 
"The arthritis of RF is benign and does not result in 
permanent joint deformity."  It was added that a striking 
feature of rheumatic arthritis is its dramatic response to 
salicylates."  In another unnamed source, an article entitled 
Acute Rheumatic Fever, authored by Edward L. Kaplan, it was 
stated that "[t]he arthritis of rheumatic fever does not lead 
to chronic joints involvement."  The author subsequently 
stated that "[t]he prognosis for the arthritis of rheumatic 
fever is excellent.  There is no residual arthritis or 
deformity.  Rarely, a patient may have Jaccoud's arthritis, 
with increased ulnar deviation of the fourth and fifth 
fingers and flexion at the metacarpophalangeal joints."  

Analysis

The Board has reviewed the veteran's service medical records 
which show that he was admitted in early 1953 with complaints 
that included generalized painful joints, and in particular, 
a painful and swollen left knee.  Medical authority submitted 
by the appellant demonstrate that such symptoms are a common 
occurrence with the onset of rheumatic fever.  It is shown, 
however, that the veteran's joint pain rapidly resolved upon 
the initiation of treatment with aspirin and antibiotics.  
Upon discharge from hospitalization in April 1953, it was 
specifically noted that the diagnosis of arthritis which had 
been rendered upon admission was in error, and that the 
veteran had rheumatic fever instead.  The record reflects 
that the appellant remained in service for almost three 
additional years, and no musculoskeletal complaints were 
indicated upon physical examination at discharge from active 
duty in January 1956.

Moreover, the earliest medical documentation associated with 
the claims file reflecting a diagnosis of arthritis in the 
thoracic spine was a private clinic record dated in 1988, 
with VA clinic notes indicating an assessment of degenerative 
joint disease in 1997.  Consequently, it is demonstrated that 
no disease of this nature was diagnosed within one year of 
service discharge.  Therefore, arthritis may not be 
presumptively attributable to active duty.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2001).

The Board observes that upon VA joints examination in June 
2001, the examiner rendered an opinion to the effect that it 
was unlikely that rheumatic fever contributed to that disease 
process since the veteran did not appear to have any symptoms 
during the long interval between 1953 until 1997.  As well, 
the veteran's own medical authority submissions acknowledge 
that the arthritic symptomatology associated with the onset 
of rheumatic fever is only temporary and does not lead to any 
permanent or chronic joint involvement or deformity.  

The Board thus points out that while clinical evidence 
confirms that the appellant does indeed have arthritis, it 
does not present any competent opinion linking such to the 
veteran's military service, or to any events therein, to 
include rheumatic fever.  There is nothing in the veteran's 
claims folder, other than his contentions, which would tend 
to establish a medical link between rheumatic fever in 
service and the onset of arthritis.  However, he is not shown 
to have any particular medical expertise and is therefore not 
competent to express an authoritative opinion regarding any 
medical causation of his disabilities.  See Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1992); Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).

Under these circumstances, it is the Board's conclusion that 
a basis upon which to establish service connection for 
arthritis as a residual of rheumatic fever in service is not 
demonstrated, and the preponderance of the evidence is 
against this claim

With regard to the cardiovascular pathology, as noted, there 
was some cardiac involvement with the rheumatic fever in 
service.  This appears to have resolved, however.  On 
physical examination for separation, there were normal 
cardiovascular findings recorded.  The record is, thereafter, 
negative for cardiovascular symptoms until the early 1980's.  
He reportedly was seen for complaints, which revealed no 
significant cardiovascular pathology.  Over the years there 
have been reports of murmurs, valvular abnormalities, and 
hypertension.  These symptoms, (other than the hypertension), 
subsequently are not confirmed on studies that are conducted.  
Ultimately, there is no competent medical opinion that 
relates any current cardiovascular pathology with the onset 
of the episode of rheumatic fever in service.  

It is noted that on the most recent examination, it was 
thought significant that there were no lesions during the 
early 1980's.  While the private records were not on file, 
they were reported by history and there is nothing to suggest 
that the findings reported were different from those 
recorded.  This is especially true in view of later 
essentially normal studies that are on file.  Thus, an 
attempt to obtain these records does not present a reasonable 
possibility of a change in outcome in this case.  Thus, the 
heart disease was not demonstrated during service, nor is the 
pathology shown within 1 year of separation of service.  
Accordingly, service connection is not in order.

It is, therefore, the conclusion of the Board there is no 
basis upon which to grant service connection for 
cardiovascular disease as a residual of rheumatic fever.  A 
preponderance of the evidence is against the claim, and thus 
the doctrine of reasonable doubt is not for consideration.


ORDER

Service connection for arthritis as a residual of rheumatic 
fever is denied.

Service connection for heart disease as a residual of 
rheumatic fever is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

